                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


NATALIE D. SIMMS,                              §
                                               §
                  Plaintiff,                   §                SA-18-CV-00211-DAE
                                               §
vs.                                            §
                                               §
CITY OF SAN ANTONIO, TEXAS,                    §
MARA LYNN WILSON,                              §
                                               §
                  Defendants.                  §
                                               §
                                               §


                                             ORDER

       Before the Court in the above-styled and numbered cause of action are Plaintiff’s Motion

to Exclude Defendant City of San Antonio’s Expert Timothy Braaten [#35], Plaintiff’s Motion to

Exclude Defendant City of San Antonio’s Expert Gustavo Guzman [#36], Plaintiff’s Motion to

Exclude Defendant Wilson’s Expert Albert Ortiz [#37], and Plaintiff’s Motion to Exclude an

Expert or in the Alternative Cumulative and Duplicative Testimony (Drs. Ticknor and Cooper)

[#41]. The motions were referred to the undersigned on October 18 and October 23, 2018. In

reviewing the motions, the Court has also considered Defendants’ responses to them [#46, #47,

#48, #49].

       The Court held a hearing on the motions on March 25, 2019, and all parties appeared

through counsel of record. After considered the motions and responses thereto, the record, the

applicable law, and the arguments made at the hearing, the Court made certain oral rulings and

stated its reasons for those rulings on the record. In addition, the Court now confirms its oral

rulings with the following written orders:



                                               1
         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Exclude Defendant City of

San Antonio’s Expert Timothy Braaten [#35], Plaintiff’s Motion to Exclude Defendant City of

San Antonio’s Expert Gustavo Guzman [#36], and Plaintiff’s Motion to Exclude Defendant

Wilson’s Expert Albert Ortiz [#37] are DENIED, without prejudice to the objections therein

being raised in a motion in limine or at trial.

         IT IS FURTHER ORDERED that Plaintiff’s Motion to Exclude an Expert or in the

Alternative Cumulative and Duplicative Testimony (Drs. Ticknor and Cooper) [#41] is

DENIED, without prejudice to the objections therein being raised in a motion in limine or at

trial.

         IT IS SO ORDERED.

         SIGNED this 25th day of March, 2019.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                  2
